The following opinion was filed December 4, 1917:
SiebbcKER, J.
The evidence abundantly supports the trial court in the conclusion that the plaintiffs were fully informed and understood that Kloechner was unable to carry out the written contract he made with Mrs. Christensen through their agency for the exchange and transfer of properties as therein provided unless he secured a loan of $15,000 upon the Christensen farm to enable him to pay up the liens and incumbrances that existed against the property he contracted to convey to her. It sufficiently appears that the plaintiffs agreed to secure such loan for Kloechner within *571thirty days from the date of this contract and that the plaintiffs intentionally concealed from their principal, Mrs. Christensen, all knowledge of such loan to enable KloecJcner to carry out his contract with her. The materiality of the concealment of this matter pertaining to the deal negotiated by the plaintiffs for Mrs. Christensen is clearly shown by KloecJcner’s inability to perform his part of the contract because neither he nor the plaintiffs were able to secpre such loan for him to pay off the incumbrances against his property and convey it upon the terms agreed upon in payment of Mrs. Christensen’s farm which she agreed to convey pursuant to the plaintiffs’ negotiations as her agents. It was known to the plaintiffs that KloecJcner’s failure to obtain such loan made it impossible for him to carry out the agreement they had made with him as agents of Mrs. Christensen. It is manifest that the final result of their agency proved wholly fruitless to Mrs. Christensen on this very account. Under such circumstances it cannot be said that the plaintiffs had honestly performed their obligations in securing the contract to be made between their principal, Mrs. Christensen, and KloecJcner for the exchange of properties. Mrs. Christensen, under the circumstances, had the right to rely on the plaintiffs’ representation that they had secured a purchaser for her farm who was able to pay the consideration agreed upon by them for her. Plaintiffs’ concealment from her of KloecJcner’s inability to pay was an act of bad faith as her agents in the transaction and taints their agency in negotiating this sale of her farm. Such bad faith precludes them from recovering a commission as her agents in the transaction. The plaintiffs could not put off on Mrs. Christensen as their principal a purchaser of the farm who they knew was not able to carry out the agreement they made for her under the circumstances within their knowledge and thus entrap her to obligate herself to them for the commission they are suing for. The principle is well recognized by the courts that an *572agent performing services of the nature the plaintiffs were rendering for.Mrs. Christensen is required to act in good faith in the discharge of his obligations and that his conduct in such transaction must be free from fraud or deceit or concealment from his principal. The record is clear that Mrs. Christensen acted upon the representation of the plaintiffs in accepting Kloechner as a purchaser believing that he was ready, willing, and able to pay for the farm as specified in the written contract the plaintiffs had negotiated and asked her to sign. Kloechner’s inability to perform the contract is attributable to the failure of the plaintiffs to secure a purchaser ready and able to pay for the farm as they represented to her, and they have no standing in law to enforce payment of the commission for their services in the matter. Burnham v. Upton, 174 Mass. 408, 54 N. E. 873; Payne v. Ponder, 139 Ga. 283, 77 S. E. 32; Lockwood v. Halsey, 41 Kan. 166, 21 Pac. 98; Coleman's Ex’r v. Meade, 13 Bush (76 Ky.) 358; Ketcham v. Axelson, 160 Iowa, 456, 142 N. W. 62; 9 Corp. Jur. p. 566, § 67; Wiley v. Kraslow C. Co. 141 App. Div. 706, 126 N. Y. Supp. 879.
By the Court. — The part of the judgment appealed from is affirmed.
A motion for a rehearing was denied, with $25 costs, on Eebruary 5, 1918.
Owen, J., took no part.